Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 18 October 1766
From: 
To: 


Gentlemen,
[October 18, 1766]
You will perceive by the inclosed Resolves, that you are appointed joint Agents of this Province for the ensuing Year, to solicit and transact the Affairs thereof in Great-Britain, and that we are the Committee of Correspondence, to whom you will be pleased to communicate, from Time to Time, such Information as may be necessary to be laid before the House of Representatives.
The present House concurring in Opinion with the three last preceding Assemblies, that it is necessary the present Government should be changed, from Proprietary to Royal, and being earnestly desirous that this Measure may be accomplished with all convenient Speed, in case all their Charter and legal Rights and Privileges may be preserved and secured, it is therefore by their Order, that we instruct you to prosecute the Petitions, for this Purpose, to an Issue, before His Majesty in Council; but at the same Time, they direct and enjoin, that you strictly observe the Instructions on this Head, relative to the Preservation of all those civil and religious Privileges, which the People of this Province have a Right to enjoy, under the said Charter and Laws, which you have before received from the several preceding Assemblies, and to which we refer; and further, that in case the said Petitions should be finally rejected by His Majesty in Council, that you do not of yourselves, without first having the Approbation of Assembly, petition the Parliament on this Occasion.
The House have taken into their Consideration the Act of Parliament passed at the last Session, for repealing certain Duties in the British Colonies and Plantations, &c. and although the last Assembly by their Committee fully instructed you, respecting the Mischiefs which will attend the Execution of this Statute, yet they conceive it a Matter of so much Importance to the Welfare of the Colonies, that they have ordered us to renew those Instructions, and to press you to exert your utmost Industry and Abilities, at the next Meeting of Parliament, to obtain a Repeal of such Clauses of that Statute as tend to restrain the Trade between Ireland and the American Colonies.
It is difficult to describe the Distress which this Province, as well as other Colonies, labour under for Want of a Paper Currency, and it is no small Addition to the Concern of the Representatives of the People, on this Occasion, to find that this Distress is daily growing greater, and must continue to increase, until the present Restriction on striking Bills of Credit in the Colonies is taken off; it is therefore by Order of the House, that we earnestly desire that you will endeavour to make all the Interest in your Power with the House of Commons, to obtain a Repeal of the Act of Parliament prohibiting the making Bills of Credit lawful Tender in the Colony Debts, agreeable to the Petition now before the House of Commons from the last Assembly; and we cannot suffer ourselves to doubt but that you will be joined in this Measure by every Merchant in London trading to America; as without it their Exportation must be greatly diminished, and the People here compelled to go into Manufactures, which otherwise they might never attempt: We also hope you will not be inattentive to the Introduction of Fruit, Wine, and Oil directly from Spain, Portugal and Italy, into the Colonies, and the Exportation of Iron from thence to foreign Ports, as they are Regulations which our Merchants have much at Heart, and which are really necessary to the true Interest of Great-Britain and her Colonies.
We conclude that the Governor, agreeable to the Directions of the Royal Charter, has before this Time transmitted to His Majesty in Council, the several Laws passed by the last Assembly, and as some of them are of great Importance to the People, particularly the Act for regulating our Elections, that for erecting an House of Employment for the Poor, &c. and a Third for the Regulation of Pilots, we doubt not you will do every Thing in your Power to obtain their Confirmation. We are, Your assured Friends,



Joseph Galloway,
James Pemberton,


Joseph Richardson,
John Ross,


Thomas Livezey,
Isaac Pearson.


Joseph Fox,





P. S. We inclose a Copy of the Letter from the Committee of Correspondence of the last House, respecting the Trade with Ireland.
To Richard Jackson, and Benjamin Franklin, Esqrs, Agents for the Province of Pennsylvania, in London.

